DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 June 2021.  These drawings are acceptable.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 24 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 24 March 2021 is partially withdrawn.  Claims 7, 10, 13-17, 19, and 21, directed to the surface feature, elastic wave generator, and phase shifting device (species 2-4) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 22, 23, 25, 26, and 27, directed to generation of elastic waves from spin waves (species 5 and 6) remains withdrawn from consideration because they do not require all the limitations of an allowable claim.  These claims have been canceled by the Applicant.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-7, 10, 13-17, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As argued by the Applicant in the remarks filed 23 June 2021, the prior art of record teaches spin currents but does not teach the coherent excitation of a system of coupled magnetic spins defined by spin wave.  

Regarding claim 1, the prior art of record taken alone or in combination fails to teach an apparatus for generating spin waves, the spin waves comprising phase-coherent precession of coupled magnetic spins of electrons, 
the elastic wave generator is arranged to transmit elastic waves so that they propagate through the body towards the surface and are reflected at the surface to form a standing elastic wave in the body, thereby generating the spin waves in the body, in combination with all other elements of claim 1.

Claims 2-7, 10, 13-17, 19-21 are also allowed as they further limit claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868